Title: To James Madison from Anthony Merry, 30 June 1805
From: Merry, Anthony
To: Madison, James


Washington, Sunday Night, June 30th. 1805.
Mr Merry has the Honor to present his Respects to Mr Madison, and to transmit to him inclosed Extracts of Two Letters which he received by the Mail of this Evening from the Governor of Nova Scotia, and by which he has had the Satisfaction to learn that the Effects belonging to the President and to Mr Madison have been liberated, and, if not already arrived, may be expected shortly at New York.
